DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/28/2022 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 6-7, with respect to claim 21 has been full considered and is persuasive in light of the interview previously held on 3/25/2022.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the Claims have further overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 12/29/2021.
Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 20 is allowable for requiring:
“…shaping the plate in a forming station… 
…wherein an MDF plate having a thickness of 1.0 to 3.0 mm is used as the flat starting plate, wherein shaping is performed between at least one roller and includes defining corrugation in the plate.”
Meaning the corrugation, or groove pattern, formed in the plate is imparted by a pair of rollers having a corrugated, or grooved pattern formed thereon.
The closest prior art of record, Moyes (EP 1512507 A2) discloses a method and system (Figure 1; paragraphs 0013-0017, 0021-0023, 0033-0034) for producing a three-dimensionally shaped plate of a wood fiber material (design element 18 in Figure 3), comprising: applying steam to a prefabricated flat starting plate of a wood fiber material (paragraphs 0012, 0017, 0019, blank 10 is exposed to a low pressure saturated steam within vessel 40…blank 10 is a wood composite…such as medium density fiber board), coating the plate with a compound (barrier station 42 in Figure 1; paragraph 0021, moisture barrier…sprayed or otherwise applied to the surface 14), shaping the plate in a forming station (paragraphs 0023-0024, blank 10 is then transferred to press 44…has platens 46 and 48) and curing the plate by cooling (implicit paragraphs 0033-0035, shape of design element is maintained after imparting temperature and pressure).  However, Moyes does not disclose the starting plate having a thickness of 1 to 3 mm nor shaping is performed between at least one pair of rollers to define a corrugation in the plate.
Another prior art, Grasser (EP 2660408 B1), was referenced for disclosing a method of producing a three-dimensionally shaped plate of a wood fiber material (Figure 3, paragraph 0011) by shaping the material utilizing a roller (Figure 6b; paragraphs 0023, 0108) and curing thereafter.  However, similar to Moyes, Grasser does not discloses shaping defines a corrugation in the plate imparted by a pair of rollers.
Applicant asserts, see Pages 6-7, the method disclosed by Grasser entails imparting folds into a veneer using a single roller and not to forming a corrugated shaped into a medium density fiber board; Examiner agrees.  As shown in Figure 6a, shaping of the wood element comprises step-by-step folding of the element between a single roller and a series of slider shoes (6.1 – 6.3) resulting in a zig-zag structure.  Hence, shaping is imparted via physically manipulating of the element as opposed to compression between rollers as disclosed in the current application.  Likewise, Moyes relates to shaping, or resizing, the wood element between compression plates (platens in Figures 2 and 4).  Hence, one of ordinary skill in the art would not look to Grasser to cure the deficiencies of Moyes; specifically, with respect to imparting a corrugation to the starting plate between at least one pair of rollers.  Furthermore, the compression plates of Moyes serve merely to resize the wood element and not to impart a specific corrugated shape to the wood element.  Hence, one of ordinary skill would neither seek nor benefit from providing a corrugation to the starting plate by compressing between a pair of rollers.  As disclosed in the current application, the disclosed method enables three-dimensionally shaped plates of wood fiber material to be produced on demand with increased mechanical properties over conventional methods known in the art (pages 2-3 of the instant Specification).
Claims 22-34 are allowed at least for depending on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/06/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715